EXHIBIT 10.40 March 17, John Batty Re:Separation Agreement Dear John: This letter, upon your signature, will constitute the Separation Agreement (this “Agreement”) between you and Affymetrix, Inc. (“Affymetrix”), on the terms of your separation from employment with Affymetrix. 1.Termination Date.This is to inform you that your employment is terminated, effective March 15, 2010 (hereinafter “Termination Date”). 2.Final salary and vacation pay; COBRA.Regardless of whether you accept this Agreement, you will be paid on or before your Termination Date the balance of your earned salary and accrued vacation pay.You will also receive payment of your 2009 Corporate Bonus in the amount of $125,000 (one hundred and twenty-five thousand dollars.)As of your Termination Date, you will no longer be eligible to participate in any of Affymetrix’s benefit or compensation plans, except as provided by law or the terms of the applicable plans.Information regarding your rights to continuation of your health insurance coverage under the terms of COBRA will be sent to you under separate cover.To the extent that you have such rights, nothing in this Agreement will impair them. 3.Status as of Termination Date; return of company property; payment of amounts owed on corporate credit card; reimbursement of expenses.As of your Termination Date, you will no longer represent to anyone that you are still an employee of Affymetrix and will not say or do anything purporting to bind Affymetrix or any of its affiliates.As of your Termination Date, you will return to Affymetrix any building key, security pass, or other access or identification cards (including any business cards) and any company property that is currently in your possession, including any documents, credit cards, computer equipment and mobile phones.By no later than ten days after your Termination Date, you will clear all expense accounts and pay all amounts owed on any corporate credit card(s) that Affymetrix previously issued to you.Affymetrix will reimburse you in accordance with its existing policies for any legitimate expenses you incurred on company business prior to the effective date of your termination. 4.Severance benefits.Although you are not otherwise entitled to them, in consideration of your acceptance of this Agreement, Affymetrix will provide to you the following severance benefits: a. Payable ten business days after the effective date of this agreement, twelve (12) months base pay less customary payroll deductions; and b. Payable ten business days after the effective date of this agreement, payment of your Cobra premium for the first twelve (12) monthsif you elect Cobra and are eligible for coverage; c. Six (6) months of outplacement services, commencing after the effective date of this Agreement. 5. Release of claims. a.On behalf of yourself and your representatives, agents, heirs and assigns, you waive, release, discharge and promise never to assert any and all claims, liabilities or obligations of every kind and nature, whether known or unknown, suspected or unsuspected that you ever had, now have or might have as of the effective date of this Agreement against Affymetrix, its predecessors, subsidiaries, related entities, officers, directors, shareholders, owners, agents, attorneys, employees, successors, or assigns.These released claims include, without limitation, any claims arising from or related to your employment with Affymetrix and the termination of your employment with Affymetrix.The released claims also specifically include, without limitation, any claims arising under any federal, state and local statutory or common law, Title VII of the Civil Rights Act, the federal Age Discrimination in Employment Act, the California Fair Employment and Housing Act, the Americans With Disabilities Act, the Employee Retirement Income Security Act, the law of contract and tort, the federal WARN Act and its California counterpart, the California Constitution and the California Labor Code, and all claims for compensation, bonuses, severance pay, sick pay, vacation pay, expenses, costs and attorney’s fees. b.You also waive and release and promise never to assert any such claims, even if you do not now know or believe that you have such claims.You therefore waive your rights under section 1542 of the Civil Code of California, which states: A general release does not extend to claims which the creditor does not know or suspect to exist in his or her favor at the time of executing the release, which if known by him or her must have materially affected his or her settlement with the debtor. /s/ John C.
